Citation Nr: 0207139	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a liver disorder 
including hepatitis and cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied service connection 
for a liver disorder, claimed as due to hepatitis.  In April 
1998, the Board remanded the case to the RO for further 
evidentiary development.  The case was returned to the Board, 
and in March 2000, the Board again remanded the case to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current cirrhosis of the liver began many 
years after his active duty, and was not caused by any 
incident of service, including hepatitis.


CONCLUSION OF LAW

The veteran's current hepatic cirrhosis of the liver was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1970 to 
September 1972.  A review of his service medical records is 
negative for hepatitis or any liver disorder, and some of the 
records reflect treatment in Germany.  In a local anesthesia-
oral surgery questionnaire dated in June 1971, the veteran 
denied a history of hepatitis, jaundice, or liver disease.  
On medical examinations performed for separation purposes in 
February and July 1972, his abdomen and viscera were listed 
as normal.  The February 1972 examination was performed at an 
Army hospital in Nürnberg (Nuremberg in English), Germany.

Post-service medical records are negative for a liver 
disorder until the 1990s.

In September 1994, the veteran submitted a claim for service 
connection for a liver disorder due to hepatitis, which he 
said was incurred in 1970 or 1971 during service.  He stated 
that he was treated for hepatitis from September 1971 to 
November 1971 in Nurnberg, Germany.  He related treatment for 
liver disease by Dr. Testa from October 1993 to the present, 
and at Jeannette District Memorial Hospital in January and 
March 1994.  

The veteran enclosed a statement dated in August 1994, 
apparently from a private physician, Dr. Testa, who indicated 
that the veteran currently had advanced liver disease, 
specifically cirrhosis.  He said the veteran had been treated 
in his office since January 1994, and that the veteran had a 
history of viral hepatitis during service.  Reportedly, the 
veteran was hospitalized in Texas for this problem, and was 
treated for the condition several times over the years.  Dr. 
Testa diagnosed hepatic cirrhosis resulting from prior 
hepatitis A and C and ethanol abuse in the past.  Dr. Testa 
indicated that medical records were available upon request.

In December 1994, the veteran submitted authorizations for 
release of information from various hospitals.  He reported 
treatment at the VA Medical Center (VAMC) in Temple, Texas, 
in June 1983, at the VAMC and Presidential Lab (both in 
Atlanta, Georgia) in May 1983, and at Monsour Hospital in 
October 1986.

In January 1995, the RO contacted the VAMC in Temple, Texas, 
requested medical records dated from June 1983 to the 
present.  The RO also requested medical records from the 
Atlanta VAMC dated from May 1983 to the present, and from 
Monsour Hospital dated from October 1986 to the present.

By a statement dated in February 1995, a clerk from Monsour 
Medical Center (in Jeannette, Pennsylvania) indicated that no 
records were available relating to the veteran for the dates 
specified.

At a February 1995 VA examination, the examiner incorrectly 
stated that the veteran was already service-connected for 
liver disease, secondary to hepatitis in service.  During the 
examination, the veteran reported that he was diagnosed with 
hepatitis A and B during service.  He said that the previous 
August, he developed severe abdominal discomfort, nausea, 
hematemesis and melena, and was admitted to Jeannette General 
Hospital and diagnosed with liver cirrhosis.  He reported 
current treatment for cirrhosis.  The examiner recommended 
that the veteran's military records and post-service medical 
records be obtained, and diagnosed liver cirrhosis secondary 
to hepatitis which occurred during his service years, 
presently under treatment, symptomatic.

In March and April 1995 the RO received responses from the 
VAMCs in Atlanta and Temple.  A representative from the 
Atlanta VAMC indicated that a thorough search did not reveal 
any records relating to the veteran.  The response from the 
Temple VAMC was blank, and no records were enclosed.

In April 1998, the Board remanded the case to the RO to 
obtain medical records from Dr. Testa, the Temple VAMC, and 
Jeannette General Hospital.  The case was also remanded for 
an attempt to obtain any available service medical records of 
treatment for hepatitis in Nuremberg, Germany, and for a VA 
examination to determine the etiology of all liver pathology.

By a letter to the veteran dated in December 1998, the RO 
asked him to provide the names and addresses of all health 
care providers who treated him for hepatitis or cirrhosis of 
the liver since service.  The veteran did not respond to this 
letter.

The RO wrote to the National Personnel Records Center (NPRC) 
and requested service medical records showing inpatient 
treatment for viral hepatitis from September 1971 to November 
1971 at Nuremberg, Germany.  By a statement dated in August 
1999, the NPRC indicated that no records were found.

A supplemental statement of the case was mailed to the 
veteran in November 1999, and it was returned by the post 
office marked "Return to Sender, Forwarding Order Expired".  
The RO wrote to the post office of the town where the veteran 
was last known to reside, and in December 1999, the post 
office indicated that the veteran had moved and left no 
forwarding address.

In March 2000, the Board again remanded the case to the RO, 
for a VA examination and to obtain medical records from the 
Temple VAMC.

A computer print-out dated in March 2000 reflects that the RO 
conducted a search through Equifax Credit Information 
Services to determine the veteran's current address.

In March and April 2000, the RO wrote to the Temple VAMC and 
requested treatment records relating to the veteran from 
September 1972 to the present.  A representative from the 
Temple VAMC indicated that the veteran had no appointments at 
that facility from 1970 to the present.

An e-mail exchange in October 2000 between the RO and a 
representative from QTC Medical Services reflect that the 
veteran was scheduled for a VA examination in August 2000, 
and that the examination was canceled after mail sent to the 
veteran was returned by the post office.  A copy of the 
appointment letter sent to the veteran reflects that it was 
sent to the address identified by Equifax Credit Information 
Services.

A January 2001 print-out from an internet telephone directory 
reflects that a search for the veteran was unsuccessful.  A 
photocopy of a page from the local telephone white pages did 
not list the veteran.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The RO has made numerous attempts to obtain all records 
identified by the veteran, and he has undergone a VA 
examination.  He and his representative have been notified of 
evidence required to substantiate the claim.  Such notice is 
found in multiple requests for evidence, the rating decision, 
the statement of the case, two Board remands, and 
supplemental statements of the case.  The veteran did not 
respond to RO letters requesting information necessary to 
obtain other treatment records, and he has moved and has not 
provided the VA with his current address.  Despite exhaustive 
efforts, the RO has been unable to locate the veteran in 
order to schedule him for a VA examination.  The Board notes 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran desires help 
with his claim, he must cooperate with VA's efforts to assist 
him, to include reporting for scheduled examinations and 
keeping VA apprised of his current whereabouts.  Id.  See 
also Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

The veteran contends that he has a current liver disorder 
(including hepatitis and cirrhosis) due to in-service 
hepatitis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including cirrhosis of the liver, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service medical records are negative for hepatitis or a liver 
disorder.  Although the veteran has asserted that he was 
treated for hepatitis during service in Germany in 1971, 
repeated attempts to obtain additional service medical 
records have been unavailing.  There is no post-service 
medical evidence of hepatitis or a liver disorder until the 
1990s, two decades after separation from service.

A private physician, Dr. Testa, has diagnosed the veteran 
with hepatic cirrhosis due to prior hepatitis A and C and 
past ethanol abuse.  Dr. Testa said he first began treating 
the veteran in January 1994, and did not indicate that he 
reviewed the veteran's service medical records.  Dr. Testa 
and a VA examiner have stated that the veteran reported that 
he was treated for hepatitis during service, and the VA 
examiner opined that the veteran had liver cirrhosis 
secondary to in-service hepatitis.  The VA examiner indicated 
that he did not have the veteran's medical records for 
review.  The Board finds that these doctors' opinions were 
based solely on the veteran's reported history, and thus do 
not constitute competent medical evidence linking the current 
liver disorder with service.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The veteran has asserted that he incurred a current liver 
disorder due to hepatitis during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the veteran has not presented medical evidence that his 
current liver disorder is linked to in-service hepatitis, 
service connection is not warranted.  As the preponderance of 
the evidence is against the service connection claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder, including hepatitis 
and cirrhosis of the liver, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

